
	
		III
		111th CONGRESS
		1st Session
		S. RES. 325
		IN THE SENATE OF THE UNITED STATES
		
			October 27, 2009
			Mr. Reid (for himself,
			 Mrs. Gillibrand,
			 Mr. Udall of Colorado,
			 Mr. Bingaman, Mr. Bennet, and Mr.
			 Menendez) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating October 25 through October 31,
		  2009, as “National Hispanic Media Week” in honor of the Latino Media of
		  America.
	
	
		Whereas
			 for almost 470 years the United States has benefitted from the work of Hispanic
			 writers and publishers;
		Whereas
			 there are over 800 Hispanic newspapers with a circulation of 17,800,000, and
			 over 550 Hispanic magazines with a circulation of 31,600,000;
		Whereas Hispanic television and radio
			 programs respond to the bilingual needs of the United States Latino
			 population;
		Whereas market research estimates that the
			 reach of Spanish language television is nearly universal;
		Whereas
			 1 in 8 Americans is served by a Hispanic publication throughout the
			 Nation;
		Whereas the Latino print media generated
			 $1,400,000,000 in revenue last year, despite adverse economic
			 conditions;
		Whereas
			 the Hispanic press informs many Americans about significant political,
			 economic, and social issues of our day;
		Whereas
			 the Hispanic press in the United States focuses in particular on informing and
			 promoting the well being of our country's Hispanic community; and
		Whereas
			 commemorating the achievements of the Hispanic press acknowledges the important
			 role the Hispanic press has played in United States history: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates October 25 through October 31,
			 2009, as “National Hispanic Media Week” in honor of the Latino Media of
			 America; and
			(2)encourages the people of the United States
			 to observe the week with appropriate programs and activities.
			
